Exhibit 10.2










SELECT COMFORT CORPORATION
EXECUTIVE SEVERANCE PAY PLAN


























Amended and Restated Effective June 12, 2017







--------------------------------------------------------------------------------





SELECT COMFORT CORPORATION
EXECUTIVE SEVERANCE PAY PLAN
TABLE OF CONTENTS
ARTICLE 1
Name and Purpose
1


ARTICLE 2
Definitions
2


2.1
Administrator
2


2.2
Affiliate
2


2.3
Base Pay
2


2.4
Cause
2


2.5
Change in Control
3


2.6
Change in Control Base Amount
3


2.7
Change in Control Protection Period
3


2.8
COBRA Reimbursement
3


2.9
Code
3


2.10
Committee
3


2.11
Company
3


2.12
Employee
3


2.13
Excluded Employee
4


2.14
Good Reason
4


2.15
Involuntary Termination
4


2.16
Outplacement Servicest
5


2.17
Participant
5


2.18
Participating Employer
5


2.19
Plan
5


2.2
Premium Reimbursement Period
5


2.21
Pro-Rata Incentive Bonus
5


2.22
Qualified Employee
5


2.23
Qualified Employee Category
5


2.24
Regular Base Amount
5


2.25
Release
5


2.26
Restricted Activities
6


2.27
Severance Pay
6


2.28
Termination of Employment
6


ARTICLE 3
Entitlement to Severance Pay
7


3.1
Eligible Terminations
7


3.2
Terminations Not Covered
7


3.3
Release Required
7


3.4
Restricted Activities
7


3.5
Return of Property
8


ARTICLE 4
Severance Pay Benefits
9


4.1
Regular Base Amount
9


4.2
Change in Control Base Amount
10


4.3
COBRA Reimbursement
10


4.4
Reductions
11


4.5
Period of Payment
11


4.6
Outplacement Services
12


4.7
Termination or Repayment of Severance Pay Benefits
13





i





--------------------------------------------------------------------------------




4.8
Death of Particpant
13


4.9
Limitation on Change in Control Paymnts
13


ARTICLE 5
Administration
15


5.1
Administrator
15


5.2
Administrator's Discretion
15


ARTICLE 6
Amendment and Termination of Plan
16


6.1
Right to Amend or Terminate the Plan
16


6.2
Change in Control
16


ARTICLE 7
Miscellaneous Provisions
17


7.1
Participation by Affiliate
17


7.2
No Benefit Accrues
17


7.3
Indemnification
17


7.4
Specialist's Assistance
17


7.5
Benefits Claim Procedure
17


7.6
Disputes
18


7.7
Company Action
18


7.8
Status of Plan
18


7.9
No Assignment of Benefits
18


7.10
Withholding and Offsets
19


7.11
Other Benefits
19


7.12
No Employment Rights Created
19


7.13
Successors
19









ii





--------------------------------------------------------------------------------






SELECT COMFORT CORPORATION
EXECUTIVE SEVERANCE PAY PLAN
Pursuant to the retained power of amendment contained in Section 6.1 of the
Select Comfort Corporation Executive Severance Pay Plan (as previously amended
and restated as of August 21, 2008 and as subsequently amended, effective
December 12, 2008) (the “Plan”), the Plan is amended and restated pursuant to
this instrument, effective June 12, 2017. The provisions of this instrument will
apply to any Qualified Employee who terminates employment on or after June 12,
2017.
ARTICLE 1
Name and Purpose
The name of this Plan is the “Select Comfort Corporation Executive Severance Pay
Plan.” Its purpose is to provide severance benefits to certain Qualified
Employees whose employment is involuntarily terminated without Cause. Severance
Pay is in addition to regular earned pay and benefits for accrued paid time off,
if any, payable to Qualified Employees upon separation from service.


ARTICLE 2


1





--------------------------------------------------------------------------------






Definitions
The terms listed in this Article 2 shall have the meanings given below.
2.1    Administrator. The “Administrator” is the person designated under the
Plan to perform administrative duties on behalf of the Company or, as the
context may require, the individual to whom specific administrative duties have
been delegated.
2.2    Affiliate. An “Affiliate” is the Company or another member of a
controlled group of corporations, within the meaning of Code Section 414(b) or
any trade or business that is under common control with the Company, within the
meaning of Code Section 414(c).
2.3    Base Pay. “Base Pay” means the Qualified Employee’s base salary (and
excludes any commissions, incentive pay, bonus or other addition to pay) in
effect immediately prior to:
(A)    his or her Termination of Employment;
(B)    the first day of a Change in Control Protection Period; or
(C)    the Change in Control
whichever of the above is the highest rate of Base Pay.
Base Pay includes any amounts by which pay is voluntarily reduced under a Code
Section 125 cafeteria plan, Code Section 401(k) cash or deferred arrangement or
the Select Comfort Executive Investment Plan.
2.4    Cause. “Cause” means any reason for which a Qualified Employee may be
subject to discipline under the Company’s or other Affiliate’s policies,
practices and procedures including, but not limited to, the following:
(A)    dishonesty, fraud, misrepresentation, embezzlement or deliberate injury
or attempted injury, in each case related to the Company or any other Affiliate,
(B)    commission of a felony crime, or commission of any criminal or unlawful
activity of any nature or degree in the course of or in relation to Employee's
employment,
(C)    substantial failure to perform the duties of the Employee's employment
(other than failure resulting from the Employee’s incapacity due to physical or
mental illness),
(D)    any material breach of the Employee Inventions, Confidentiality,
Non-Compete and Mutual Arbitration Agreement or any other employment,
non-compete, non-solicitation or confidentiality agreement entered into with the
Company or any other Affiliate, or
(E)    violation of the Company's Code of Business Conduct.


2





--------------------------------------------------------------------------------







2.5    Change in Control.
(A)    A "Change in Control" of the Company under this Executive Severance Pay
Plan means a “Change in Control” as defined under the Select Comfort Corporation
2010 Omnibus Incentive Plan (as amended).
(B)    Notwithstanding the foregoing, to the extent there is a change in the
amount or time of payment under this Executive Severance Pay Plan upon a Change
in Control, then to the extent required to avoid the imposition of additional
taxes under Section 409A of the Code, the transaction or event considered a
“Change in Control” under the Select Comfort Corporation 2010 Omnibus Incentive
Plan (as amended) with respect to such amount (or portion thereof) shall only
constitute a Change in Control for purposes of the payment timing of such amount
under this Executive Severance Pay Plan if such transaction also constitutes a
“change in control event” (within the meaning of Section 409A of the Code).
Consistent with the terms of this Section 2.5 and solely for purposes of this
Executive Severance Pay Plan, the Administrator shall have full and final
authority to determine conclusively whether a Change in Control of the Company
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control and any incidental matters relating thereto.
2.6    Change in Control Base Amount. The “Change in Control Base Amount” is the
Severance Pay benefit described in Section 4.2.
2.7    Change in Control Protection Period. A “Change in Control Protection
Period” means the period:
(A)    that begins on the later of (i) six months prior to the Change in Control
event and (ii) the date on which the Company or any of its Affiliates began
discussions with a third party about the transaction that resulted in the Change
in Control and
(B)    that ends on the date that is twenty four (24) months after the Change in
Control event.
2.8    COBRA Reimbursement. The “COBRA Reimbursement” is the Severance Pay
benefit described in Section 4.3.
2.9    Code. The “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes any amendment of or
successor to that provision.
2.10    Committee. The “Committee” means the “Committee” as defined under the
Select Comfort Corporation 2010 Omnibus Incentive Plan (as amended).
2.11    Company. The “Company” is Select Comfort Corporation or its successor.
2.12    Employee. An “Employee” is any individual who performs services for a
Participating Employer and is classified by the Participating Employer as a
common-law employee. No reclassification of an individual as a common-law
employee of a Participating Employer will be given retroactive effect for any
purpose under this Plan.
2.13    Excluded Employee. An “Excluded Employee” is an Employee who:
(A)    resides in the United States but is not a United States citizen, unless
he or she is classified as a permanent resident of the United States;
(B)    is classified by the Participating Employer as a part-time Employee;


3





--------------------------------------------------------------------------------





(C)    is classified by the Participating Employer as a temporary Employee; or
(D)    is covered by a collective bargaining agreement that does not
specifically provide for participation in this Plan.
2.14    Good Reason.
(A)    “Good Reason” under this Executive Severance Pay Plan means “Good Reason”
as defined under the Select Comfort Corporation 2010 Omnibus Incentive Plan (as
amended); provided, the event or change constituting Good Reason under this
Executive Severance Pay Plan must constitute “good reason” as determined under
Section 409A of the Code and consistent with the terms of this Section 2.14, and
solely for purposes of this Executive Severance Pay Plan, the Administrator
shall have full and final authority to determine conclusively whether Good
Reason has occurred under this Executive Severance Pay Plan.
(B)    Notwithstanding the foregoing, the Qualified Employee will not be deemed
to have resigned for Good Reason unless the Qualified Employee:
(1)    gives written notice to the Company of an event or change constituting
Good Reason, and his or her intent to terminate employment with the Company on
account of such Good Reason, within ninety (90) days after the date of the
occurrence of any event or change that the Qualified Employee knows or should
reasonably have known to constitute Good Reason and
(2)    actually has a Termination of Employment no later than six (6) months
after the end of the thirty (30) day cure period referenced in paragraph (C)
below..
(C)    If the Company remedies any event or change that constitutes Good Reason,
within thirty (30) days of the notice from the Qualified Employee (pursuant to
paragraph (B)(1) above), such event or change will not constitute Good Reason
under this Plan.
(D)    The Qualified Employee’s continued employment (prior to the deadline
stated in paragraph (B)(2) above) does not constitute consent to, or waiver of
any rights arising in connection with, any circumstances constituting Good
Reason.
(E)    The Qualified Employee’s Termination of Employment for Good Reason as
defined above will constitute Good Reason for all purposes of this Plan
notwithstanding that the Qualified Employee may also thereby be deemed to have
retired under any applicable benefit plan, policy or practice of the Company.
2.15    Involuntary Termination of Employment. An “Involuntary Termination of
Employment” means a Qualified Employee’s Termination of Employment by (A) a
Participating Employer for any reason other than “Cause” or the Qualified
Employee’s death or disability or (B) resignation by a Qualified Employee for
“Good Reason.”
2.16    Outplacement Services. “Outplacement Services” are the Severance Pay
benefits described in Section 4.6
2.17    Participant. A “Participant” is a former Qualified Employee who is
entitled to Severance Pay benefits under this Plan.
2.18    Participating Employer. A “Participating Employer” is the Company and
any other U.S. Affiliate that has adopted the Plan, or all of them collectively,
as the context requires, and their respective


4





--------------------------------------------------------------------------------





successors. An Affiliate will cease to be a Participating Employer upon a
termination of the Plan as to its Employees or upon its ceasing to be an
Affiliate. The Participating Employer with respect to any individual is the
Affiliate that is responsible for paying the individual’s wages or salary.
2.19    Plan. The “Plan” is the Select Comfort Corporation Executive Severance
Pay Plan set forth in this instrument as it may be amended from time to time.
2.20    Premium Reimbursement Period. The “Premium Reimbursement Period” is the
period of time during which the Participant is entitled to receive cash
reimbursement payments for COBRA continuation coverage, as described in Section
4.3.
2.21    Pro-Rata Incentive Bonus. A Participant’s “Pro-Rata Incentive Bonus” is
an amount equal to the product of (i) one-third (⅓) of the aggregate performance
bonuses that the Participant actually received under the Select Comfort
Corporation 2010 Omnibus Incentive Plan (as amended) for the three (3) most
recent fiscal years preceding the fiscal year in which the Participant’s
Termination of Employment occurs and (ii) a fraction, the numerator of which is
the number of calendar days the Participant was employed by the Participating
Employer during the fiscal year in which the Termination of Employment occurs
and the denominator of which is the number of calendar days in such fiscal year.
2.22    Qualified Employee. A “Qualified Employee” is an Employee who -
(A)    is paid under a U.S. domestic payroll of the Participating Employer;
(B)    is classified by the Participating Employer in Qualified Employee
Category grade 15, grade 14 or grade 13; and
(C)    is not an Excluded Employee.
2.23    Qualified Employee Category. A “Qualified Employee Category” is the
employment grade or classification of a Qualified Employee as determined by the
Participating Employer in its sole discretion.
2.24    Regular Base Amount. The “Regular Base Amount” is the Severance Pay
benefit described in Section 4.1.
2.25    Release. A “Release” is a written instrument, prescribed by the
Administrator and signed by the Qualified Employee, under which the Qualified
Employee releases all Affiliates, and the directors, officers and employees of
each of them, all employee benefit plans and all employee benefit plan
fiduciaries from any and all claims the Qualified Employee may have against any
of them. The Release will waive all claims the Qualified Employee may have under
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974 (other than benefits payable following Termination of
Employment), and such other statutes and rules of law as the Company may deem
advisable.
2.26    Restricted Activities. In addition to compliance with all the other
terms of this Plan, in order to be eligible to receive (and not required to
repay) the Change in Control Base Amount Severance Pay benefit, the Qualified
Employee or Participant may not engage in any of the following “Restricted
Activities” for a period of two (2) years after the Qualified Employee’s
Termination of Employment. The term “Restricted Activities” means the Qualified
Employee will not, directly or indirectly, alone or in any capacity with another
person or entity:
(A)    engage in any commercial activity as described above that competes with
the Company’s or any other Affiliate’s business as the Company or Affiliate has
conducted it during the five years before the Qualified Employee's employment
with the Participating Employer ends, within any state in the


5





--------------------------------------------------------------------------------





United States or within any country in which the Company or Affiliate directly
or indirectly markets or services products or provides services;
(B)    interfere or attempt to interfere with the Company’s or any other
Affiliate’s relationships with any of its current or prospective customers or
vendors, by soliciting competing business from or having any competitive
business-related contact with the customer or vendor or otherwise; or
(C)    employ, attempt to employ or otherwise contract for services with any
person or entity who is then employed or engaged by the Company or any other
Affiliate (whether as an employee or an independent contractor) on behalf of the
Qualified Employee or any other person or entity, or take any action to induce
any person or entity then employed or engaged by the Company or any other
Affiliate (whether as an employee or independent contractor) to terminate their
employment or engagement with the Company or any other Affiliate.
2.27    Severance Pay. “Severance Pay” means the benefits provided under the
terms of this Plan. As described in Article 4, and subject to all the terms of
this Plan, Severance Pay benefits may include the (a) Regular Base Amount, (b)
Change in Control Base Amount, (c) COBRA Reimbursement and (d) Outplacement
Services.
2.28    Termination of Employment. “Termination of Employment” means a
termination of the Qualified Employee’s employment relationship (both as an
employee and independent contractor) with the Company and all Affiliates or such
other change in the Qualified Employee’s employment relationship with the
Company and all Affiliates that would be considered a “separation from service”
under Section 409A of the Code. The Qualified Employee’s employment relationship
will be treated as remaining intact while the Qualified Employee is on a
military leave, a sick leave or other bona fide leave of absence (pursuant to
which there is a reasonable expectation that the Qualified Employee will return
to perform services for the Company or an Affiliate) but only if the period of
such leave does not exceed six (6) months, or if longer, so long as the
Qualified Employee retains a right to reemployment by the Company or an
Affiliate under applicable statute or by contract, provided, however, where the
Qualified Employee’s leave is due to any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than six (6) months and such impairment
causes the Qualified Employee to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment, a
twenty-nine (29) month period of absence may be substituted for such six (6)
month period of absence. In all cases, the Qualified Employee’s Termination of
Employment must constitute a “separation from service” under Section 409A of the
Code and any “separation from service” under Section 409A of the Code will be
treated as a Termination of Employment.
ARTICLE 3


6





--------------------------------------------------------------------------------






Entitlement to Severance Pay
3.1    Eligible Terminations. Severance Pay will be paid, subject to the other
provisions of this Plan, only to a Qualified Employee subject to an Involuntary
Termination of Employment by a Participating Employer.
3.2    Terminations Not Covered. No Severance Pay will be paid to any person
upon commencement of a leave of absence, including military service leave, or to
any person whose employment is terminated by:
(A)    his or her resignation (other than Involuntary Termination of Employment
for Good Reason), retirement or death;
(B)    discharge for Cause;
(C)    failure to be reinstated following a leave of absence; or
(D)    refusal to accept a new job position with a Participating Employer, a
transfer to a new work location or a reduction in wages or salary, other than
such events that would constitute Good Reason under this Plan.
3.3    Release Required.
(A)    Notwithstanding any other provision in this Plan, as a condition to
becoming a Participant in this Plan who is entitled to receive Severance Pay,
the Qualified Employee must timely execute and deliver to the Administrator, and
not subsequently revoke, a Release of claims in the form provided by the Company
within fifty (50) days of the date of the Qualified Employee’s Termination of
Employment. The Qualified Employee will forfeit any right to Severance Pay if
the Qualified Employee fails to comply with the requirements of the preceding
sentence or is in violation of the Employee Inventions, Confidentiality,
Non-Compete and Mutual Arbitration Agreement or any other employment,
non-compete, non-solicitation or confidentiality agreement with the Company or
any Affiliate. If the aggregate period during which the Qualified Employee is
entitled to consider and/or revoke the Release spans two (2) calendar years, no
Severance Pay will be paid prior to the beginning of the second such calendar
year, and any payments otherwise payable prior thereto (if any) will instead be
paid on the first regularly scheduled Company payroll date occurring in such
second calendar year.
(B)    The requirement that the Qualified Employee not engage in any Restricted
Activities in order to receive (and not be required to repay) the Change in
Control Base Amount Severance Pay benefit (if any) does not prevent the
Qualified Employee from seeking employment during such two-year period so long
as such employment commences after the expiration of such two-year period and
does not require, induce or result in the disclosure of any trade secrets or
other confidential or proprietary information of the Company or any other
Affiliate. In order to receive the Change in Control Base Amount Severance Pay
benefit (if any is owed), in the Release the Qualified Employee must acknowledge
and agree that complying with the Restricted Activities restrictions will not
prevent the Qualified Employee from earning a living after his or her
Termination of Employment.
3.4    Restricted Activities. As a condition to being a Participant entitled to
receive Change in Control Base Amount Severance Pay benefits under this Plan, a
Qualified Employee must not engage in any Restricted Activities or otherwise
fail to comply with the provisions of this Plan including, but not limited to,
Section 4.7. Pursuant to Section 4.7, a Participant who has received Change in
Control Base Amount Severance Pay benefits under this Plan may be required to
repay the Company or other Affiliate


7





--------------------------------------------------------------------------------





for such amounts if the Administrator determines that the Participant has
engaged in Restricted Activities or the Participant otherwise fails to comply
with the provisions of Section 4.7.
3.5    Return of Property. No Severance Pay will be paid to a Participant prior
to the date on which the Participant returns to his or her employer all property
of the Company and any Affiliate he or she has in his or her possession or
control including, but not limited to, employee identification cards, credit
cards, phone cards, vehicles, equipment, documents and electronic storage media.


8





--------------------------------------------------------------------------------







ARTICLE 4
Severance Pay Benefits
4.1    Regular Base Amount. Subject to the other provisions of this Plan, a
Participant in the respective Qualified Employee Category will receive a cash
Regular Base Amount Severance Pay benefit in the amount determined from the
following table.
Qualified Employee Category
Regular Base Amount - Severance Pay
Grade 15
An amount equal to:
(a) two times -
(i) annual Base Pay and
(ii) annual incentive plan target (in effect as of the date of Termination of
Employment)
plus
(b) Pro-Rata Incentive Bonus
Grade 14
An amount equal to:
(a)  one times -
(i) annual Base Pay and
(ii) annual incentive plan target (in effect as of the date of Termination of
Employment)
plus
(b) Pro-Rata Incentive Bonus
Grade 13
An amount equal to:
(a) fifty percent of -
(i) annual Base Pay and
(ii) annual incentive plan target (in effect as of the date of Termination of
Employment)
plus
(b) Pro-Rata Incentive Bonus



9





--------------------------------------------------------------------------------







4.2    Change in Control Base Amount. In addition to receiving the Regular Base
Amount described in Section 4.1, if the Participant’s Termination of Employment
occurs during a Change in Control Protection Period and only if such Change in
Control is consummated, then, subject to the other provisions of this Plan, the
Participant in the respective Qualified Employee Category (Grade 15 or Grade 14)
will receive a cash Change in Control Base Amount Severance Pay benefit
determined from the following table.
Qualified Employee Category
Change in Control Base Amount - Severance Pay
Grade 15
An amount equal to:
 one times -
(i) annual Base Pay and
(ii) annual incentive plan target (in effect as of the date of Termination of
Employment)
Grade 14
An amount equal to:
one times -
(i) annual Base Pay and
(ii) annual incentive plan target (in effect as of the date of Termination of
Employment)
Grade 13
[None - Change in Control Base Amount Severance Pay benefits do not apply to
Grade 13]



4.3    COBRA Reimbursement. Subject to the other provisions of this Plan, if the
Participant timely elects continued coverage (which may include coverage for the
Participant, Participant’s spouse and/or Participant’s other eligible
dependents) under the Participating Employer’s group medical plan and/or group
dental plan pursuant to Section 4980B of the Code (“COBRA”), in accordance with
ordinary plan practices and provides appropriate documentation of such payment
as requested by the Administrator, the Participating Employer will reimburse the
Participant each month during the Premium Reimbursement Period an amount equal
to the difference between the amount the Participant pays for such COBRA
continuation coverage each such month and the amount paid by a full-time active
employee of the Participating Employer each such month for the same level of
coverage elected by the Participant. Any such reimbursement or payment will be
made on or before the tenth (10th) day of the calendar month following the
calendar month in which any COBRA continuation coverage payment was incurred.
For purposes of this Section 4.3, the Premium Reimbursement Period is the period
that begins on the date of Termination of Employment and ends on the earlier of:
(A)    the last date of the Premium Reimbursement Period that applies to the
Participant based on his or her Qualified Employee Category in the table below;
(B)    the date on which the Participant’s eligibility for COBRA continuation
coverage under the Company’s group medical or group dental plan ends; or






10





--------------------------------------------------------------------------------





(C)    the date on which the Participant becomes eligible to participate in
another group medical plan (that provides “major medical” coverage) or group
dental plan, as the case may be, because of reemployment or otherwise, whether
or not the Participant elects to participate in such plan.
Other than the Premium Reimbursement Period payments described in this Section
4.3, the Participant’s coverage under any Participating Employer employee
benefit plan is subject to the terms of such employee benefit plan and
applicable law.
Qualified Employee Category
Premium Reimbursement Period
Grade 15
Two Years after the date of Termination of Employment
Grade 14
One Year after the date of Termination of Employment
Grade 13
Six months after the date of Termination of Employment



4.4    Reductions. Notwithstanding the foregoing provisions, the total amount of
Severance Pay (Regular Base Amount, Change in Control Base Amount, COBRA
Reimbursement and Outplacement Services) to which a Participant would otherwise
be entitled under this Plan will be reduced by each of the following:
(A)    the full amount of any severance, separation or similar types of payments
the Company or any other Affiliate is required to make to the Participant on
account of the termination of his or her employment under any individual
severance, separation or employment agreement, any other severance plan or
pursuant to the Worker Adjustment and Retraining Notification Act, 21 U.S.C.
§2101 et seq. (or a similar law of any state);
(B)    the full amount of any indebtedness of the Participant to the Company or
any other Affiliate including, but not limited to, unearned advances, credit
card balances and paid time off in excess of time accrued; and
(C)    with respect to any Participant who terminated employment with the
Company or an Affiliate and is rehired by the Company or any other Affiliate,
the full amount of Severance Pay paid to the Participant under this Plan or any
individual severance, separation or employment agreement or pursuant to the
Worker Adjustment and Retraining Notification Act, 21 U.S.C. §2101 et seq. (or a
similar law of any state) within the two year period following such previous
Termination of Employment.
4.5    Period of Payment.
(A)        
(1)    With respect to a Qualified Employee who is classified by the
Participating Employer as a Grade 14 or 15, the Regular Base Amount Severance
Pay benefit pursuant to Section 4.1 and, if applicable, the Change in Control
Base Amount Severance Pay benefit pursuant to Section 4.2, will be paid in a
single lump sum within a reasonable time following the Participant’s Termination
of Employment (subject to the provisions of Section 3.3 relating to execution
and delivery of a Release within the required time period) and in no event later
than March 1st of the calendar year following the calendar year during which
such Termination of Employment occurs; provided, if the Participant’s
Termination of Employment is within a Change in Control Protection Period but
before the Closing of the Change in Control, payment of


11





--------------------------------------------------------------------------------





the Change in Control Base Amount Severance Pay benefit pursuant to Section 4.2
will be paid within thirty (30) days after the Closing of the Change in Control.
(2)    With respect to a Qualified Employee who is classified by the
Participating Employer as a Grade 13, the Regular Base Amount Severance Pay
benefit pursuant to Section 4.1 will be paid in substantially equal installments
at regular payroll intervals beginning no later than forty-five (45) days after
the Participant’s Termination of Employment (subject to the provisions of
Section 3.3 relating to execution and delivery of a Release within the required
time period); provided, that any portion of the Severance Pay benefit pursuant
to Section 4.1 would exceed the limitations of the separation pay exception to
Code Section 409A (as described in Treasury Regulation Section 1.409A-1(b)(9))
will be paid in a single lump sum within a reasonable time following the
Participant’s Termination of Employment (subject to the provisions of Section
3.3 relating to execution and delivery of a Release within the required time
period) and in no event later than March 1st of the calendar year following the
calendar year during which such Termination of Employment occurs.
(B)    Payments of amounts under this Plan are intended to comply with one or
more exemptions or exclusions under Section 409A of the Code and any final
regulations and guidance promulgated thereunder (“Section 409A”), and to the
extent Section 409A is applicable to any payments or benefits under this Plan,
this Plan is intended to comply with Section 409A. This Plan shall be construed
and administered in a manner consistent with such intentions.
(C)    It is intended that the Severance Pay amounts under this Plan are
excluded from Section 409A of the Code either as short-term deferrals under
Treasury Regulation Section 1.409A-1(b)(4) or as payments under a separation pay
plan as described in Treasury Regulation Section 1.409A-1(b)(9).
(D)    Notwithstanding any other provision of this Plan if, at the time of the
Qualified Employee’s Termination of Employment, the Qualified Employee is a
Specified Employee (within the meaning of Section 409A of the Code) and the
Company determines that paying any Severance Pay at the time or times indicated
in this Plan would be a prohibited distribution under Section 409A(a)(2)(B)(i)
of the Code then, in addition to the conditions specified herein, no payment
under this Plan will be made until the first day after the end of the six (6)
month period following the date of the Qualified Employee’s Termination of
Employment or, if earlier, upon the Qualified Employee’s death. If any such
suspended payment is not made within ten (10) days of the end of such six (6)
month period, the Company will pay the Qualified Employee interest, equal to the
Applicable Federal Rate (“AFR”) determined under Section 1274(d) of the Code in
effect for each month, from the date of Termination of Employment through the
date of payment.
4.6    Outplacement Services. A Participant will be eligible to receive
outplacement services through a provider selected by the Company and at the
expense of the Company, subject to the limits set forth below and subject to all
of the other terms and conditions of this Plan. A Participant at Grade 13 will
be eligible to receive up to six (6) months of outplacement services at a cost
to the Company of up to eight thousand dollars ($8,000); a Participant at Grade
14 will be eligible to receive up to twelve (12) months of outplacement services
at a cost to the Company of up to ten thousand dollars ($10,000); and a
Participant at Grade 15 will be eligible to receive up to eighteen (18) months
of outplacement services at a cost to the Company of up to fifteen thousand
dollars ($15,000). Eligibility for outplacement services under this Section 4.6
will terminate immediately upon the acceptance by the Participant of employment
with another employer at a level of compensation and benefits reasonably
comparable to the compensation and benefits that the Participant was entitled to
immediately prior to the Participant’s Termination of Employment with the
Company or any other Affiliate.




12





--------------------------------------------------------------------------------





4.7    Termination or Repayment of Severance Pay Benefits. A Participant’s right
to receive Severance Pay benefits terminates upon the occurrence of any of the
following events.
(A)    The Participant becomes re-employed by the Company or any other
Affiliate. Upon the date of reemployment no further payments of Severance Pay
(Regular Base Amount, Change in Control Base Amount, COBRA Reimbursement and/or
Outplacement Services) will be owed to the Participant.
(B)    The Participant’s Release is declared invalid or the Participant revokes
(or attempts to revoke) the Release or commences or is part of a legal or
administrative action against the Company, any of its Affiliates, or the
directors, officers or employees of any of them that is based on any claim
waived under the Release. Upon the occurrence of any such event, the Participant
shall, upon demand of the Administrator, repay to the Participating Employer the
full amount of all Severance Pay benefits (Regular Base Amount, Change in
Control Base Amount, COBRA Reimbursement and/or Outplacement Services) he or she
received, to the extent such amount would not have been payable under this Plan
if the Participant had not executed the Release.
(C)    The Senior Vice President, Chief Legal Risk Officer (or the office of the
Company’s general counsel) informs the Administrator that the Participant is in
violation of the Employee Inventions, Confidentiality, Non-Compete and Mutual
Arbitration Agreement or any other employment, non-compete, non-solicitation,
confidentiality, compensation, stock option or equity agreement with the Company
or any other Affiliate. Upon the occurrence of any such violation, the
Participant shall, upon demand of the Administrator, repay to the Participating
Employer the full amount of all Severance Pay benefits (Regular Base Amount,
Change in Control Base Amount, COBRA Reimbursement and/or Outplacement Services)
he or she received pursuant to this Plan.
(D)    With respect only to the Change in Control Base Amount Severance Pay
benefit, the Senior Vice President, Chief Legal Risk Officer (or the office of
the Company’s general counsel) informs the Administrator that the Participant
has engaged in any Restricted Activities. Upon the occurrence of any such
violation, the Participant shall, upon demand of the Administrator, repay to the
Participating Employer the full amount of Change in Control Base Amount
Severance Pay benefits he or she received (if any) pursuant to this Plan.
4.8    Death of Participant. If a Participant dies prior to receiving all of the
Severance Pay benefits to which he or she is entitled, any remaining payments
will be made to the Participant’s estate. If the Participant dies during the
COBRA reimbursement period pursuant to Section 4.3, COBRA premium reimbursement
payments still owed (if any) will continue to be paid to the Participant’s
estate.
4.9    Limitation on Change in Control Payments.
(A)    If all or any portion of the Severance Pay benefits described herein are
determined to be “payments” contingent upon a Change of Control within the
meaning of Section 280G(b)(2) of the Code, together with any other “payments”
that the Participant has the right to receive from the Company or any
corporation that is a member of an “affiliated group” (as defined in Section
1504(a) of the Code without regard to Section 1504(b) of the Code) of which the
Company is a member, then the “payments” to such Participant from all such
sources will be reduced to the largest amount as will result in no portion of
such “payments” being subject to the excise tax imposed by Section 4999 of the
Code; provided, that such reduction will be made only if the aggregate amount of
the payments after such reduction exceeds the difference between (1) the amount
of such payments absent such reduction minus (ii) the aggregate amount of the
excise tax imposed under Section 4999 of the Code attributable to any such
excess parachute payments. It is presumed that the payments will first be
reduced in the order described in Section 17.5 of the Select Comfort Corporation
2010 Omnibus Incentive Plan (as amended) and that


13





--------------------------------------------------------------------------------





Severance Pay benefits under this Executive Severance Pay Plan will only be
reduced as described herein to the extent that all “incentive payments” under
the Select Comfort Corporation 2010 Omnibus Incentive Plan have first been
reduced; provided, that any Participant for whom any excess payment reduction is
required shall have the right to elect to first waive all or part of the
Severance Pay benefits otherwise owed to the Participant under this Executive
Severance Pay Plan before application of the ordering rules set forth under the
Select Comfort Corporation 2010 Omnibus Incentive Plan.
(B)    This paragraph applies only with respect to a Participant who is
classified by the Participating Employer as a Grade 15 Qualified Employee
(“Grade 15 Participant”). The determination of whether and the extent to which
any payments must be reduced pursuant to paragraph (A) above, will be made by a
national accounting firm selected (and paid for) by the Company. If the Grade 15
Participant disagrees with the Section 280G calculation performed by such
national accounting firm, the Grade 15 Participant may submit a written request
to the Company’s Board of Directors that a second calculation be completed by
another national accounting firm selected by such Grade 15 Participant and the
Company will pay for such second Section 280G calculation. The determination of
such second national accounting firm shall be binding, final and conclusive upon
the Grade 15 Participant and the Company.
(C)    This paragraph applies with respect to any Participant who is classified
by the Participating Employer as a Grade 13 or Grade 14 Qualified Employee. The
determination of whether and the extent to which any payments must be reduced
pursuant to paragraph (A) above, will be made by a national accounting firm
selected (and paid for) by the Company. If any such Participant disagrees with
the Section 280G calculation performed by such national accounting firm, the
Participant may submit a written request to the Company’s Board of Directors
that a second calculation be completed by another national accounting firm
mutually agreed upon by such Participant and the Company and the Company will
pay for such second Section 280G calculation; provided, the Board of Directors
in its sole discretion may grant or deny the Participant’s request for a second
Section 280G calculation. The determination of such second national accounting
firm (if any) shall be binding, final and conclusive upon the Participants and
the Company.
ARTICLE 5


14





--------------------------------------------------------------------------------






Administration
5.1    Administrator. The Committee will be the Administrator of the Plan and
will have overall responsibility for administration of the Plan. The Committee
may delegate to the Senior Vice President, Chief Human Capital Officer of the
Company or any other person to perform administrative duties on behalf of the
Company and may revoke any such delegation at any time. Any delegation to a
person who is not an Employee of an Affiliate will be in writing, and any
delegation to an Employee of an Affiliate will terminate upon the termination of
his or her employment. If the name of position of Senior Vice President, Chief
Human Capital Officer of the Company changes or the duties of such position are
transferred to another position, such other position will be substituted for the
Senior Vice President, Chief Human Capital Officer of the Company in this
provision.
5.2    Administrator’s Discretion. The Administrator will have the discretionary
power and authority to establish, modify or terminate Plan policies, rules or
procedures, to interpret, construe, apply and enforce the terms of the Plan or
any such Plan rules, polices or procedures whenever he or she deems necessary in
its administration. Such discretion will include, without limitation, the
discretionary power and authority to (A) determine whether an individual is a
Qualified Employee, the amount of a Qualified Employee’s benefit and whether a
Qualified Employee has satisfied applicable conditions or is subject to
limitations and (B) remedy ambiguities, inconsistencies, omissions and erroneous
benefit calculations. All acts and decisions of the Administrator made in good
faith are binding on all interested persons.


15





--------------------------------------------------------------------------------







ARTICLE 6
Amendment and Termination of Plan
6.1    Right to Amend or Terminate the Plan. Subject to Section 6.2, the Company
reserves the right to amend or terminate this Plan at any time by a written
instrument approved in advance by the Committee and signed by the Senior Vice
President, Chief Legal Risk Officer and Senior Vice President, Chief Human
Capital Officer of the Company. If the name of position of Senior Vice
President, Chief Legal Risk Officer and/or Senior Vice President, Chief Human
Capital Officer of the Company changes or the duties of such position are
transferred to another position, such other position will be substituted for the
Senior Vice President, Chief Legal Risk Officer or Senior Vice President, Chief
Human Capital Officer of the Company in this provision. Subject to Section 6.2,
the amendment or termination of the Plan shall be effective as of the date
specified in such instrument and may apply to any Qualified Employee or
Participant, except that no amendment will be effective to reduce the total
amount of Severance Pay payable to a Participant whose employment with all
Affiliates terminated before the date the amendment is adopted. Any Employee
whose employment terminates on or after the effective date of the termination of
the Plan will be ineligible for Severance Pay.
6.2    Change in Control. Notwithstanding Section 6.1:
(A)    the Company (or on or following a Change in Control, the Company or any
successor) may not amend or terminate this Plan during a Change in Control
Protection Period in any way that would adversely affect the rights of any
Qualified Employee under the Plan without the written consent of such affected
Qualified Employee and
(B)    any Severance Pay payable to any individual who is a Qualified Employee
in this Plan as of the day immediately prior to the first day of the Change in
Control Protection Period and whose employment with all Affiliates terminates at
any time during the Change in Control Protection Period, will be no less than
the Severance Pay such Qualified Employee would have been entitled to receive
under this Plan if he or she had become entitled to Severance Pay upon an
Involuntary Termination of Employment with the Company on the date of the Change
in Control.
ARTICLE 7


16





--------------------------------------------------------------------------------






Miscellaneous Provisions
7.1    Participation by Affiliate. An Affiliate may, when authorized by its
board of directors, adopt this Plan for the benefit of its Employees, subject to
the approval of the Administrator. Upon adoption of this Plan, the Participating
Employer is subject to the terms of this Plan, as amended by the Company.
Subject to Section 6.2, any Participating Employer may terminate this Plan with
respect to its Employees at any time when authorized by its board of directors.
7.2    No Benefit Accrues. No Employee of any Affiliate will accrue any right to
benefits under this Plan before satisfying all of the requirements for Plan
benefits in effect at the termination of his or her employment. No Participant
will accrue any right to continued benefits under this Plan unless he or she
satisfies the conditions for eligibility as of the date each benefit installment
becomes payable.
7.3    Indemnification. Each Affiliate will indemnify and hold harmless, to the
extent permitted by law, each of its directors, officers and employees against
any and all liabilities, losses, costs and expenses (including legal fees) of
every kind and nature that may be imposed on, incurred by or asserted against
such person at any time by reason of such individual’s services at the request
of the Affiliate in connection with the Plan, but only if such individual did
not act dishonestly or in bad faith or in willful violation of the law,
regulation or Company by-law under which such liability, loss, cost or expense
arises. An Affiliate has the right, but not the obligation, to select counsel
and control the defense and settlement of any action for which an individual may
be entitled to indemnification under this provision.
7.4    Specialist’s Assistance. The Administrator may retain such actuarial,
accounting, legal, clerical and other services as may reasonably be required in
the administration of the Plan, and may pay reasonable compensation for such
services. All costs of administering the Plan will be paid by the Company.
7.5    Benefits Claim Procedure. The claim and appeal review procedures set
forth below will apply to this Plan.
(A)    The Participant (“Claimant”), or the Participating Employer on the
Participant’s behalf, must make a claim for benefits under the Plan with the
Administrator. A claim for benefits must be made no later than 60 days following
the Termination of Employment.
(1)    Within 30 days after receipt of a claim for benefits, the Administrator
will render a written decision on the claim to the Claimant.
(2)    If the claim is denied, in whole or in part, the Administrator will send
notification of the denial to the Claimant. Such notification will comply with
the requirements set forth in Department of Labor regulation 2560.503-1(g).
(B)    Appeals of denied claims will be subject to the following procedures.
(1)    To appeal the denial, the Claimant or his or her representative must file
a written request for review with the Administrator not later than 60 days after
the Claimant receives the Administrator’s written decision on the claim.
(2)    The Claimant or his or her representative may submit written comments,
documents, records, and other information relating to the claim for benefits to
the Administrator for consideration by the Administrator without regard to
whether such information was submitted or considered in the initial review
determination.


17





--------------------------------------------------------------------------------





(3)    The Claimant will be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits.
(4)    The Administrator will make a decision on review within 60 days of the
receipt of the request for review and will provide the decision on review in
writing to the Claimant.
(5)    If the denial is upheld in whole or part, the Administrator will notify
the Claimant. The notification will include the reasons for the denial, the
reference to the Plan provisions on which the denial is based and the Plan’s
response to any additional information provided by the Claimant following the
initial review determination.
(C)    The 30- and 60-day periods during which the Administrator must respond to
the Claimant, may be extended by up to an additional 30- or 60- days,
respectively, if circumstances beyond the Administrator’s control so require and
if notice of such extension is given to the Claimant. If the time for rendering
a written decision on a claim is extended due to the Claimant’s failure to
provide information necessary to decide the claim, the time period for making
the determination will be tolled from the date on which the notification of the
extension is sent to the Claimant until the date on which the Claimant responds
to the request for additional information.
(D)    Any individual who fails to follow the claim and appeal procedure will be
barred from asserting his or her claim in any judicial or administrative
proceeding.
7.6    Disputes. The United States District Court for the District of Minnesota
is the exclusive proper venue for any action involving a dispute between any
individual and any Affiliate, the Administrator or any other person relating to
or arising from the Plan, and such court will have personal jurisdiction over
any Qualified Employee named in the action. The law as stated and applied by the
United States Court of Appeals for the Eighth Circuit or the United States
District Court for the District of Minnesota will apply to and control all
actions relating to the Plan brought against the Plan. No action relating to or
arising from the Plan may be commenced against the Plan, the Plan Administrator
or the Company more than six months following termination of the involved
individual’s employment with an Affiliate or, if later, 90 days after the
issuance of the Administrator’s final decision on the request for review of a
denied claim under the Plan’s benefit claim procedure.
7.7    Company Action. The Company’s decisions and actions pursuant to the Plan
(other than those decisions which the Plan requires to be made by the
Administrator when the Company is acting in that capacity) will be made or taken
in the Company’s own interest, and the Company is not required to consider the
interest of any Qualified Employee or other individual, it being intended that
any such decision or action will be made or taken by the Company in its settlor
capacity rather than in a fiduciary capacity.
7.8    Status of Plan. Nothing contained in the Plan is to be construed as
providing for assets to be held for the benefit of any Qualified Employee or any
other person to whom benefits are to be paid pursuant to the terms of this Plan,
the Qualified Employee’s or other person’s only interest under the Plan being
the right to receive the benefits specified in this instrument. To the extent
the Qualified Employee or any other person acquires a right to receive benefits
under this Plan, such right is no greater than the right of any unsecured
general creditor of the Company.
7.9    No Assignment of Benefits. The benefits payable under the Plan and the
right to receive future benefits under the Plan may not be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered or subjected to any
charge or legal process.


18





--------------------------------------------------------------------------------





7.10    Withholding and Offsets. The Company retains the right to withhold from
any benefit payment pursuant to the Plan any and all income, employment, excise
and other taxes as the Company deems necessary, and the Company may offset
against amounts otherwise then distributable to any person under the Plan any
amounts such person then owes the Company but only if and to the extent allowed
under Section 409A of the Code.
7.11    Other Benefits. No amounts paid pursuant to the Plan constitute salary
or compensation for the purpose of computing benefits under any other benefit
plan, practice, policy or procedure of the Company that does not expressly
provide otherwise.
7.12    No Employment Rights Created. Neither the maintenance of nor
participation in the Plan gives any employee a right to continued employment or
limits the right of the Company to discharge, transfer, demote or modify the
terms and conditions of employment or otherwise deal with any employee without
regard to the effect such action might have on him or her with respect to the
Plan.
7.13    Successors. Except as otherwise expressly provided in the Plan, all
obligations of the Company under the Plan are binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or other transfer of all or
substantially all of the business or assets of the Company.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
authorized officers on the date written below.


 
SELECT COMFORT CORPORATION








Dated: July 7, 2017




By: ___/s/ Mark A. Kimball___________________
Senior Vice President,
Chief Legal & Risk Officer








Dated: July 6, 2017




By: ___/s/_Patricia Dirks________ _____________
Senior Vice President,
Chief Human Capital Officer









19



